                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION

 UNITED STATES OF AMERICA,                             CR 19–07–BU–DLC

                      Plaintiff,
                                                              ORDER
        vs.

 ELLEN LORRAINE VAN AUSDOL,

                      Defendant.

      United States Magistrate Judge Jeremiah C. Lynch entered Findings and

Recommendation in this matter on March 26, 2019. Neither party objected and

therefore they are not entitled to de novo review of the record. 28 U.S.C. §

636(b)(1); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

This Court will review the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

      Judge Lynch recommended this Court accept Ellen Lorraine Van Ausdol’s

guilty plea after Van Ausdol appeared before him pursuant to Federal Rule of

Criminal Procedure 11, and entered a plea of guilty to one count of wire fraud in

                                           1
violation of 18 U.S.C. § 1343(Count I) and one count of making and subscribing

to a false income tax return in violation of 26 U.S.C. § 7206(l) (Count II) as set

forth in the Information.

      I find no clear error in Judge Lynch’s Findings and Recommendation (Doc.

14), and I adopt them in full, including the recommendation to defer acceptance of

the Plea Agreement until sentencing when the Court will have reviewed the Plea

Agreement and Presentence Investigation Report.

      Accordingly, IT IS ORDERED that Ellen Lorraine Van Ausdol is adjudged

guilty as charged in Counts I and II of the Information.

      DATED this 12th day of April, 2019.




                                          2
